Acosta and Manzanet-Daniels, JJ., dissent in part in a memorandum by Manzanet-Daniels, J., as follows: I would deny defendants’ motion for summary judgment dismissing the complaint on the ground that plaintiff did not suffer a serious injury within the meaning of Insurance Law § 5102 (d). While plaintiff, admittedly, had been involved in two prior motor vehicle accidents, one in 1999, and the other in 2001, the record demonstrates that plaintiff sustained only cervical and lumbar strains and sprains and a torn medial meniscus in connection with those accidents. The record, including earlier MRIs of plaintiffs knee and lumbar spine, refute the notion that plaintiff had pre-existing lumbar and cervical bulges and herniations. *442Indeed, a 2001 MRI of plaintiffs cervical spine was “unremarkable,” and specifically found no “bulge, herniation protrusion or extrusion.” A 1999 MRI of plaintiffs lumbar spine found “slight narrowing of the L5-S1 disc space” and mild lumbar spondylosis, but was otherwise unremarkable.
Magnetic resonance imaging of plaintiffs spine following the 2005 accident, on the other hand, demonstrates posterior disc bulging at L5-S1, as well as posterior disc herniation at the level of C5-C6.
We must not let what the majority describes as plaintiffs “lack of candor” distract us from the record evidence, which demonstrates the existence of a triable issue of fact as to whether his current injuries are attributable to the 2005 accident.
Defendants’ expert never opined that the injuries sustained in the 2005 accident, i.e., cervical disc herniation and lumbar disc bulge, were caused by or are in any way similar to the injuries plaintiff sustained in the two prior accidents.5 In the absence of any such allegation, defendants have failed to make a prima facie showing that the plaintiffs alleged injuries were caused by a prior accident (see Bray v Rosas, 29 AD3d 422, 423-424 [2006]; Giangrasso v Callahan, 87 AD3d 521, 523 [2011]; Jin Ying Zi v Vandoulakis, 85 AD3d 975, 977 [2011]; Messiana v Drivas, 85 AD3d 744 [2011]; Jean-Baptiste v Tobias, 88 AD3d 962 [2011] [although defendants submitted evidence that plaintiffs had been involved in prior accidents where they had injured some of the same regions of the body they claim to have injured in the subject accident, the defendants failed to make a prima facie showing that the plaintiffs’ claimed injuries in the subject accident were actually caused by the prior accidents]).
In any event, plaintiff raised a triable issue of fact as to whether his current injuries were caused by the subject accident sufficient to defeat the motion. Plaintiffs expert reviewed and considered the records from the prior accidents, and nonetheless opined that plaintiffs injuries were attributable to the 2005 accident. This opinion cannot be dismissed as “speculative” in light of the record evidence that earlier MRI studies of plaintiffs cervical and lumbar spines were negative.
I would accordingly deny the motion for summary judgment.

. Defendant’s expert states only that the 2005 accident caused a “recurrence of similar symptoms of sprain and strain in the cervical and lumbar spine,” a clever way of sidestepping the issue of whether plaintiffs current injuries, cervical disc herniation and lumbar disc bulge (as opposed to transient symptoms such as sprains or strains) were caused by the prior accidents.